DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings filed on April 15th, 2020 have been entered and accepted.

Election/Restrictions
Applicant’s election with traverse of Group I, claims 1 – 15 and 18 – 22 in the reply filed on December 27, 2021 is acknowledged. The traversal is on the ground(s) that a serious search burden does not exist in examining the inventions of Group I and Group II. However, this is not found persuasive as the inventions of Group I and Group II are patentably independent and descent. Furthermore, there would be a serious search and examination burden if the restriction were not required because the invention of Group Il has different classification, requires a different field of search, and the prior art applicable to one invention would not likely be applicable to another invention. The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 11, 12, and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 2, 11, 12, and 13, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "the elements" in line 3. There is insufficient antecedent basis for this limitation in the claim.

Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "the contact surface upright side" in line 2. There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1 – 5, 8 – 10, 15, 18, and 20 – 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tognon (US 2007/0222124).
Regarding claim 1, Tognon discloses a press part for supporting a mould part (Abstract), comprising: a press block (ref. #9) which comprises a contact surface (ref. #91), a side facing away from the contact surface (Fig. 4) and a side wall connecting the contact surface and the side facing away from the contact surface (Fig. 4), wherein the press block comprises two opposed elements (ref. #90) protruding from the side wall characterized in that the side wall transposes via a recess (ref. #99) into each of the protruding element (Fig. 6; Para. 39).
Regarding claim 2, Tognon discloses the invention described in claim 1, as described above. Additionally, Tognon discloses the press block comprises four side walls, wherein two of the opposed side walls comprises the protruding elements protruding from each side wall (Fig. 6).
Regarding claim 3, Tognon discloses the invention described in claim 1, as described above. Additionally, Tognon discloses the upright side of the protruding element connects to a sidewall (Fig. 4, Fig. 6).
Regarding claim 4, Tognon discloses the invention described in claim 1, as described above. Additionally, Tognon discloses the recess comprises a slit (ref. #99) adjacent to the protruding element, wherein the slit extends to a side wall (Fig. 4; Fig. 6).
Regarding claim 5, Tognon discloses the invention described in claim 1, as described above. Additionally, Tognon discloses a side of each of the protruding elements facing away from the contact surface connects to the side of the press block facing away from the contact surface (Fig. 4; Fig. 6).
Regarding claim 8, Tognon discloses the invention described in claim 1, as described above. Additionally, Tognon discloses the recess comprises a first slit (ref. #99) adjacent to a side of each of the protruding elements and a second slit adjacent to the upright side of each of the protruding elements (Fig. 4; Fig. 5)
Regarding claim 9, Tognon discloses the invention described in claim 1, as described above. Additionally, Tognon discloses the dept of the second slit is greater than the depth of the first slit (Fig. 4; Fig. 5)
Regarding claim 10, Tognon discloses the invention described in claim 1, as described above. Additionally, Tognon discloses that the sides of the protruding elements are situated at a distance from the contact surface (Fig. 4; Fig. 6).
Regarding claim 15, Tognon discloses the invention described in claim 1, as described above. Additionally, Tognon discloses that the press part is symmetrical (Fig. 4; Fig. 6).
Regarding claim 18, Tognon discloses the invention described in claim 1, as described above. Additionally, Tognon discloses the side of the press block facing away from the contact surface comprises a recess (Fig. 4), wherein the centerline of the recess coincides with the centerline of the press part that runs through the contact surface perpendicularly (Fig. 5).
Regarding claim 20, Tognon discloses the invention described in claim 18, as described above. Additionally, Tognon discloses the recess comprises a through opening through the press block (Fig. 6).
Regarding claim 21, Tognon discloses the invention described in claim 18, as described above. Additionally, Tognon discloses the recess comprises an end surface at a distance from the contact surface (Fig. 6).
Regarding claim 22, Tognon discloses the invention described in claim 21, as described above. Additionally, Tognon discloses the end surface is situated in one plane with a side of each of the protruding elements facing the contact surface (Fig. 4; Fig. 6).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Tognon (US 2007/0222124) in view of Murata (US 2016/0031138).
Regarding claim 6, Tognon discloses the invention described in claim 1, as described above. However, Tognon does not disclose the recess comprising a slit that extends to the side of the press block facing away from the contact surface.
Yet in a similar field of endeavor, Murata discloses a mold clamping mechanism comprising a fixed platen (ref. #40; Para. 33), wherein the platen comprises a mold contact side (ref. #47) and a non-contact side (ref. #48) (Para. 35; Fig. 4). Additionally, the invention of Murata comprises a protruding element from a sidewall comprising a recess with a slit (ref. #55) that extends to the side of the press block facing away from the contact surface (Fig. 4).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the invention taught by Tognon by forming the recess with a slit that extends to the side of the press block facing away from the contact surface. One would be motivated to make this modification to suppress deformation of the mold and prevent generation of defects in molded products (Murata – Para. 42).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Tognon (US 2007/0222124) in view of Yoshioka (US 2006/0269653).
Regarding claim 7, Tognon discloses the invention described in claim 1, as described above. However, Tognon does not disclose a recess comprising a closed slit adjacent to and enclosing the protruding element

It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the invention taught by Tognon by modifying the recess to comprise a closed slit adjacent to and enclosing the protruding element, as Yoshioka discloses this is a known feature in the art. It has been shown that a person of ordinary skill has good reason to pursue the known options in their art.  If this leads to an anticipated success, it is likely that it was not due to innovation but of ordinary skill and common sense.  KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397 (2007). 

Claims 11 – 14 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Tognon (US 2007/0222124) 
Regarding claims 11 – 14, Tognon discloses the invention described in claim 1, as described above. Additionally, the limitations of claims 11 – 14 have been interpreted as change oz size limitations that would be obvious to one of ordinary skill in the art through routine experimentation. It has been held that when the general conditions of the claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. See MPEP § 2144.05. Furthermore, a change in size (dimension) is generally recognized as being within the level of ordinary skill in the art. In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955). Where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device, and the device having the claimed dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device.
Regarding claim 19, Tognon discloses the invention described in claim 1, as described above. Specifying that the recess comprises a cylindrical cavity is a change of shape limitation that would be obvious to one of ordinary skill in the art. It has been held that a mere change in shape of an element is generally recognized as being within the level of ordinary skill in art when the change in shape is not significant to the function of the invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUKOREDE ESAN whose telephone number is (571)272-0116. The examiner can normally be reached 9:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/O.E./Examiner, Art Unit 1741                                                                                                                                                                                                        

/TIMOTHY KENNEDY/Primary Examiner, Art Unit 1743